ORDER OF SUSPENSION UPON CONVICTION
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Admission and Discipline Rule 28, Section 10(e), as amended May 25, 1998, files a Notice of Conviction and Request for Suspension.
This Court, being duly advised, now finds that the respondent, Challoner Morse McBride, was convicted on February 17, 1998, in the Door County Circuit Court, Door County, Wisconsin, Case Number 91-CF-146, on four counts of Felony Theft. This Court finds further that, pursuant to Admis.Dise.R. 23(11)(a) and (b), as amended May 25, 1998, the respondent should be suspended from the practice of law pending further order of this Court or final determination of any resulting disciplinary proceeding.
IT IS, THEREFORE, ORDERED that Challoner Morse McBride is suspended from the practice of law effective thirty (30) days from the date of this order. Pursuant to Admis.Disce.R. 28(11)(b), as amended May 25, 1998, the respondent may, within twenty (20) days from the date of this Order, assert in writing any deficiency that establishes why the suspension should not take effect.
The Clerk of this Court is. directed to send notice of this Order by certified or registered mail to the parties of this proceeding and to all other entities pursuant to the provisions of Admis.Disc.R. 28(8)(d).
All Justices concur.